Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the prior arts, US 2012/0074063 (hereinafter referred as “Krause”), in view of US 2011/0045041 (hereinafter referred as ‘041).
Krause teaches a method of making a membrane, the method comprising: (a) contacting polymer dope solution with precipitation fluid to precipitate the polymer dope solution to form a microporous membrane, wherein the polymer dope solution comprises at least one polymer (polyehtersulfone), at least one organic solvent (NMP), the precipitation fluid comprises a water-polar aprotic solvent mixture (NMP), and an additive (HA) (example 1, 2); (b) rinsing the microporous membrane (Refer example 1, 2, [0033]); and drying the rinsed microporous membrane (refer example 1, 2, [0033]). Krause also teaches extruding the polymer dope solution through an outer ring duct of a spinneret and simultaneously passing the precipitation fluid through the internal hollow core, wherein the precipitation fluid acts directly on the polymer dope solution after issuing from the spinneret (refer example 1, [0033]). Krause further discloses a number of polymers that can be used as additives (Refer [0040], [0043]).
Klause does not disclose that the additive has low water solubility, hydrophilic properties, and solubility in the water-polar aprotic solvent mixture, and that wherein at least a portion of the additive is delivered during at least one of a), b) and c) to the at least one surface of the microporous membrane where the additive is coated, 
‘041 teaches use of Tecophilic® TG-500 or TG-2000 in a polymer composition to prepare a membrane having a matrix of fibers used to deliver actives to skin ([0027]-[0030]). However, ‘041 fails to provide a suggestion or motivation as to whether the additive can be used in the precipitation fluid of Klause. ‘041 also fails to suggest or teach that at least a portion of the additive is delivered during at least one of a), b) and c) to the at least one surface of the microporous membrane where the additive is coated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777